UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6002



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MALEAKE THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-93-36, CA-95-131-4-CV-H)


Submitted:   March 12, 1998                 Decided:   March 26, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maleake Thomas, Appellant Pro Se. David Paul Folmar, Jr., Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's denial of his motion to

file an out-of-time appeal, which the district court denied on the

ground that Appellant failed to demonstrate good cause for allowing

the late appeal. We dismiss this appeal on an alternate ground.

     The district court entered its final order denying Appellant's
Fed. R. Civ. P. 59(e) motion for reconsideration of the district

court's order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1997), on March 28, 1997; Appellant's motion to

file a late appeal was filed on November 26, 1997. Pursuant to Fed.
R. App. P. 4(a)(5), Appellant had thirty days beyond the expiration

of his sixty-day appeal period to file a motion for extension of

time to file his notice of appeal. Appellant's failure to file with

the district court a timely motion for leave to file a late appeal

was fatal to his motion. Accordingly, we deny a certificate of ap-

pealability and dismiss this appeal on the ground that Appellant's
motion to file an out-of-time appeal was untimely pursuant to Fed.

R. App. P. 4(a)(5). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2